DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 21, 2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toppan Printing Co Ltd (JP 2009-244405), hereinafter “Toppan”, of record in the IDS submitted February 24, 2022 with translation provided.

Regarding claim 1, Toppan discloses a light guide plate (7, Figs. 1, 4-15), comprising:
a light guide member (41) having a light exit surface (41a) from which light is emitted, an opposite surface (41b), which is on an opposite side of the light exit surface (41a), and a through-hole (42), comprising an opening on the opposite surface and an opening on the light exit surface, inside which a light emitting element (12) can be located (see Figs. 1, 4-15); and
a light diffusing member (45+46) configured to diffuse at least a part of light of the light emitting element (12) (para. [0035]),
wherein the light diffusing member (45+46) comprises:
a first diffusing portion (46) which is provided inside the through-hole (42) and above the light emitting element (12) and which diffuses at least a part of light of the light emitting element (see Figs. 1, 4-15 and para. [0035]); and
a second diffusing portion (45) from which the first diffusing portion (46) is formed and from which the first diffusion portion protrudes, and which is provided above the light emitting element (12) and on a side farther from the light emitting element than the light exit surface (41a) (see Figs. 1, 4-15) and which diffuses at least a part of light of the light emitting element (para. [0035]), wherein
the first diffusing portion (46) is inserted into the through-hole (42) and sides of the first diffusing portion that are inserted into the through-hole are spaced away from an internal side surface of the light guide member (41) defining the through-hole, so as to have no portion thereof in contact with the internal side surface of the light guide member (see Figs. 1, 4-15).

Regarding claim 2, Toppan discloses wherein
the first diffusing portion (46) and the second diffusing portion (45) are each formed from a material that diffuses light (paras. [0037-0038]).

Regarding claim 7, Toppan discloses a planar light source apparatus (2, Figs. 1, 7, 8), comprising:
the light guide plate (7) according to claim 1, wherein the light emitting element (12) is located inside the through-hole (42) of the light guide plate (41) (see Figs. 1, 4-15).

Regarding claim 9, Toppan discloses a display apparatus (1, Figs. 1, 7, 8), comprising:
the planar light source apparatus (2) according to claim 7; and
a display panel (3) which receives light emitted from the planar light source apparatus (paras. [0024-0025]).

Regarding claim 10, Toppan discloses an electronic device (see Figs. 1, 4-15 and paras. [0001-0002 and 0025]) comprising the display apparatus according to claim 9.

Claim Rejections - 35 USC § 103
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Toppan Printing Co Ltd (JP 2009-244405), as applied to claim 1 above, and further in view of Kanno et al. (US 2017/0153364), hereinafter “Kanno”, of record.

Regarding claim 12, Toppan discloses wherein the first diffusing portion (46) and the second diffusing portion (45) are each made of resin material having particles (paras. [0037-0038]).
Toppan fails to explicitly disclose the resin material having particles with random sizes and different refractive indexes dispersed therein.
However, Kanno discloses a light diffusing member (40, Figs. 1-6) made of resin material having particles with random sizes and different refractive indexes dispersed therein (paras. [0161-0162]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the resin material having particles with random sizes and different refractive indexes dispersed therein, as in Kanno, into the light guide plate of Toppan to effectively scatter outgoing light uniformly in a wide viewing angle for high quality and to reduce loss of light for greater efficiency (Kanno, paras. [0168-0169]).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Therefore, the new ground of rejection under 35 U.S.C. 102(a)(1) over Toppan is considered appropriate in accordance with the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896